 

SECOND AMENDMENT TO THE RUBY TUESDAY, INC.

EXECUTIVE SUPPLEMENTAL PENSION PLAN

(AMENDED AND RESTATED AS OF JANUARY 1, 2007)

 

THIS SECOND AMENDMENT is made as of this 31st day of December, 2008, by RUBY
TUESDAY, INC. (the “Primary Sponsor”), a corporation organized and existing
under the laws of the State of Georgia.

 

W I T N E S S E T H:

 

WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Executive
Supplemental Pension Plan (the “Plan”), which was established by indenture
effective as of June 1, 1983, and which was last amended and restated by
indenture effective as of January 1, 2007.

 

WHEREAS, the Primary Sponsor desires to amend the Plan to provide the Plan
administrator with the discretion to adjust a participant’s Continuous Service
(as defined in the Plan) under the limited circumstances set forth herein.

 

WHEREAS, the amendment effected hereby have been approved by the Board of
Directors of the Primary Sponsor.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2007, by
deleting Section 2(y) in its entirety and by substituting therefor the
following:

 

“(y) ‘Separation from Service’ means the termination of the service relationship
between a Participant and the Plan Sponsor (and its affiliates) if the
termination constitutes a ‘separation from service’ under Code Section 409A.
Notwithstanding the foregoing, the service relationship between a Participant
and the Plan Sponsor is considered to remain intact while the Participant is on
military leave, sick leave or other bona fide leave of absence if there is a
reasonable expectation that the Participant will return to perform services for
the Plan Sponsor and the period of such leave does not exceed six months, or if
longer, so long as the individual retains a right to return to service with the
Plan Sponsor under applicable law or contract. Whether the Participant has
terminated the Participant’s service relationship with the Plan Sponsor will be
determined by the Plan Sponsor based on whether it is reasonably anticipated by
the Plan Sponsor and the Participant that the Participant will permanently cease
providing services to the Plan Sponsor (and its affiliates) or that the services
to be performed by the Participant will permanently decrease to less than fifty
percent (50%) of the average level of bona fide services performed by the
Participant over the immediately preceding 36-month period or such shorter
period during which the Participant was performing services for the Plan Sponsor
(and its affiliates). If a leave of absence occurs during such 36-month or
shorter period which is not considered a Separation from Service, unpaid leaves
of absence shall be disregarded and the level of services provided during any
paid leave of absence shall be presumed to be the level of services required to
receive the compensation paid with respect to such leave of absence.”

 

--------------------------------------------------------------------------------

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Second Amendment.

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Second Amendment to be
executed as of the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

 

By:

/s/ Samuel E. Beall, III

 

 

Title:

Chairman, CEO and President

ATTEST:

 

By:

/s/ Scarlett May

 

Title:

VP, General Counsel and Secretary

 

 

[CORPORATE SEAL]

 

 

2

 

 



 

 